DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on January 15, 2021. 
Claims 1-2, 4, 11, 13-15, and 17 have been amended. 
Claims 6, 10, 12, 16, 20, and 22 are canceled.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on January 15, 2021 have been fully considered but are moot because the arguments allege that the newly added limitations are not taught by the prior art of record.  It should be noted that a new prior art reference to BOTUSESCU and MENG in combination with FREITAS, MERRY, and SINCLAIR teaches the newly added limitations as shown in the rejections below. 

Claim Objections
Regarding claim 3, the claim is objected to because the claim recites the limitation “the received data” in line 1, where it is ambiguous as to whether “the received data” refers to the data received in claim 1 line 15 or the subsequent data received in claim 1 second last line. For purposes of examination, the Examiner construes “receiving, from the black box recorder, data” in claim 1 line 15 to mean “receiving, from first data,” and “the received data” in claim 3 line 1 to mean “the received first data.”
Regarding claim 9, the claim recites similar limitation as corresponding claim 3 and is objected to for similar reasons as claim 3 using similar rationale.
Regarding claim 13, the claim recites similar limitation as corresponding claim 3 and is objected to for similar reasons as claim 3 using similar rationale.
Regarding claim 14, the claim recites similar limitation as corresponding claim 3 and is objected to for similar reasons as claim 3 using similar rationale.
Regarding claim 18, the claim recites similar limitation as corresponding claim 3 and is objected to for similar reasons as claim 3 using similar rationale.
Regarding claim 19, the claim recites similar limitation as corresponding claim 3 and is objected to for similar reasons as claim 3 using similar rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-9, 17-18, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over FREITAS (Pub. No.: US 2007/0294490 A1), hereafter FREITAS, in view of MERRY, JR. (Pub. No.: US 2007/0260811 A1), hereafter MERRY, SINCLAIR (Pub. No.: US 2010/0223423 A1), hereafter SINCLAIR, BOTUSESCU (Pub. No.: US 2018/0007323 A1), hereafter BOTUSESCU, and MENG (Pub. No.: US 2018/0162301 A1), hereafter MENG.
Regarding claim 1, FREITAS teaches:
A method for a controller, the method comprising: maintaining data write counters for recording segments of a […] non-volatile memory (see FREITAS FIG. 1 & [0035-0036]);
wherein each of the data write counters corresponds to a respective recording segment (see FREITAS FIG. 1 & [0035], where each wear counter 50 corresponds to a respective block),
selecting, based on comparing values of the data write counters, a first segment of the recording segments for recording data from a […] host system (FREITAS [0035-0036] teach controller 55 receiving data from host 15 to writing to storage device 20; [ABST], [0019], and [0043] also teach count values have been compared with a threshold, wherein data is moved to a selected block based on the comparison),
wherein selecting the first segment comprises scanning the data write counters to identify a first data write counter corresponding to the first segment
receiving, from the […] host system, data to be recorded by the […] non-volatile memory, writing the received data to the first segment (see FREITAS FIG. 1-2 & [0035-0037] above);
wherein the second segment is selected based on comparing values of the data write counters; receiving the subsequent data; and writing the subsequent data to the second segment (FREITAS [0016] teaches update count represents a count of data writing events, where [0047] teaches selecting one of the physical blocks for updating by examining the wear value for the selected physical block as maintained by the wear counter for the selected physical block, and if the wear level of the selected physical block is the same as the wear level of the current+1 group, then the selected physical block is updated in place, and if not, then the data in the physical block is moved to any of the current empty blocks in the current group; MERRY [0050] also teaches using erase counter and threshold counter to perform wear leveling, where [0052] teaches if the first storage subsystem connected to the host system has more wear than the second storage subsystem, choosing to direct data storage to the second storage subsystem so as to reduce wear on the first storage system).
FREITAS does not appear to explicitly teach flash memory; and each recording segment includes flash storage cells; incrementing each data write counter based on a quantity of data written to the respective recording segment, wherein the quantity corresponds to an extent of programming the flash storage cells in the respective recording segment; a black box recorder of a vehicle, receiving, from the black box recorder, data to be recorded by the flash memory, wherein the black box recorder starts sending the data to be recorded when the vehicle is turned on and stops recording when the vehicle is turned off; in response to the vehicle turning off, selecting a second segment of the recording segments for recording subsequent data received from the black box recorder when the vehicle is turned on. 
However, MERRY teaches flash memory (see MERRY FIG. 1 & [0027], where NVM array 116 comprises flash),
incrementing each data write counter based on a quantity of data written to the respective recording segment (MERRY [0035] teaches reading the block counters for each memory blocks, where each such counter value indicates the number of program/erase cycles (i.e. data write counter) experienced by the respective block, where [0045] teaches the threshold counter and erase counter being incremented; [0045] also teaches write counter is incremented as each page is written for each block; see also FIG. 4).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of FREITAS and MERRY before them, to include MERRY’s write counter in FREITAS’ memory leveling system. One would have been 
FREITAS in view of MERRY does not appear to explicitly teach each recording segment includes flash storage cells; wherein the quantity corresponds to an extent of programming the flash storage cells in the respective recording segment; a black box recorder of a vehicle, receiving, from the black box recorder, data to be recorded by the flash memory, wherein the black box recorder starts sending the data to be recorded when the vehicle is turned on and stops recording when the vehicle is turned off; in response to the vehicle turning off, selecting a second segment of the recording segments for recording subsequent data received from the black box recorder when the vehicle is turned on. 
However, SINCLAIR teaches each recording segment includes flash storage cells (SINCLAIR FIG. 3-4 & [0062] teach multiple recording blocks of memory cells);
wherein the quantity corresponds to an extent of programming the flash storage cells in the respective recording segment (SINCLAIR FIG. 4 & [0062] teach the amount of data correspond to the program operation of the flash memory).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of FREITAS, MERRY, and SINCLAIR before them, to include SINCLAIR’s flash memory containing metablocks in FREITAS and 
FREITAS in view of MERRY and SINCLAIR does not appear to explicitly teach a black box recorder of a vehicle, receiving, from the black box recorder, data to be recorded by the flash memory, wherein the black box recorder starts sending the data to be recorded when the vehicle is turned on and stops recording when the vehicle is turned off; in response to the vehicle turning off, selecting a second segment of the recording segments for recording subsequent data received from the black box recorder when the vehicle is turned on. 
However, FREITAS in view of MERRY, SINCLAIR, and BOTUSESCU teaches receiving, from the […] recorder, data to be recorded by the flash memory (BOTUSESCU [0034] teaches upon detecting a predefined trigger event, the data recorder starts recording video data and storing in a non-volatile memory of the data recorder),
wherein the […] recorder starts sending the data to be recorded when […] a trigger event is turned on and stops recording when the […] trigger event is turned off
in response to the […] trigger event turning off, selecting a second segment of the recording segments for recording subsequent data received from the […] recorder when the […] trigger event is turned on (BOTUSESCU [0034] teaches upon detecting a predefined trigger event, starting recording of the video data by storing in non-volatile memory, and [0035] teaches stopping recording video data if the predetermined period of time has been elapsed or the predefined number of frames has been recorded, and [0036] teaches terminating the recording if the conditions of the detected trigger event are no longer valid, where [0037] teaches after a first trigger event, detecting additional trigger events, which suggests that after the recording resulting from a first trigger event is terminated, and another trigger event starts the recording, the recording from another trigger event is stored in non-volatile memory (i.e. selecting a second segment of the recording segments); Examiner notes the limitation “for recording subsequent data received from the black box recorder when the vehicle is turned on” recites intended use, and thus, little patentable weight is given).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of FREITAS, MERRY, SINCLAIR, and BOTUSESCU before them, to include BOTUSESCU’s recording data based on trigger event in FREITAS, MERRY, and SINCLAIR’s memory leveling system. One would have been motivated to make such a combination in order to reduce the 
FREITAS in view of MERRY, SINCLAIR, and BOTUSESCU does not appear to explicitly teach a black box recorder of a vehicle, recorded when the vehicle is turned on and stops recording when the vehicle is turned off. 
However, FREITAS in view of MERRY, SINCLAIR, BOTUSESCU, and MENG teaches the limitation (MENG [0038] teaches event data recorder (i.e. black box recorder) detecting the vehicle is starting or turning off engine, where BOTUSESCU [0008], [0034], and [0037] teach the data recorder starts recording video data in a non-volatile memory of the data recorder and stops the recording based on a predefined trigger event).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of FREITAS, MERRY, SINCLAIR, BOTUSESCU, and MENG before them, to include MENG’s intelligent vehicle management and control in FREITAS, MERRY, SINCLAIR, and BOTUSESCU’s memory leveling system recording data. One would have been motivated to make such a combination to provide a real-time, accurate, and efficient transportation system as taught by MENG ([0003]).
Regarding claim 17, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. FREITAS also teaches A non-transitory computer-readable storage medium storing instructions that, when executed by at least one processing device, cause the at least one processing device to perform a method (see FREITAS [0033]).
Regarding claim 4, FREITAS in view of MERRY, SINCLAIR, BOTUSESCU, and MENG teaches the elements of claim 1 as outlined above. FREITAS in view of MERRY, SINCLAIR, BOTUSESCU, and MENG also teaches dividing the flash memory into sets of physical blocks to provide the recording segments, each set of physical blocks corresponding to one of the recording segments (see FREITAS FIG. 1, [0035], and [0067], where the storage class memory is divided into set of physical blocks, wherein each block includes storing segment). 
Regarding claim 5, FREITAS in view of MERRY, SINCLAIR, BOTUSESCU, and MENG teaches the elements of claim 4 as outlined above. FREITAS in view of MERRY, SINCLAIR, BOTUSESCU, and MENG does not appear to explicitly teach:
wherein dividing the flash memory provides recording segments of equal size (see SINCLAIR FIG. 4-5).
The same motivation that was utilized for combining FREITAS, MERRY, and SINCLAIR as set forth in claim 1 is equally applicable to claim 5.
Regarding claim 7, FREITAS in view of MERRY, SINCLAIR, BOTUSESCU, and MENG teaches the elements of claim 1 as outlined above. FREITAS in view of MERRY, SINCLAIR, BOTUSESCU, and MENG also teaches wherein a value of the first data write counter is lower than a value of at least one other of the data write counters (FREITAS [0046-0048] teach different counters values are compared). 
Regarding claim 8, FREITAS in view of MERRY, SINCLAIR, BOTUSESCU, and MENG teaches the elements of claim 7 as outlined above. FREITAS in view of MERRY, wherein the value of the first data write counter is lower than values of all other of the data write counters (FREITAS [0046-0048] teach different counters values are compared). 
Regarding claim 9, FREITAS in view of MERRY, SINCLAIR, BOTUSESCU, and MENG teaches the elements of claim 1 as outlined above. FREITAS in view of MERRY, SINCLAIR, BOTUSESCU, and MENG also teaches incrementing the first data write counter as the received data is written to the first segment (FREITAS [0048] and [0067] teach the counters are incremented). 
Regarding claim 18, the claim recites similar limitation as corresponding claim 14 and is rejected for similar reasons as claim 14 using similar teachings and rationale.
Regarding claim 21, FREITAS in view of MERRY, SINCLAIR, BOTUSESCU, and MENG teaches the elements of claim 1 as outlined above. FREITAS in view of MERRY, SINCLAIR, BOTUSESCU, and MENG also teaches:
wherein incrementing each data write counter based on the quantity of data comprises incrementing the value of each data write counter based on a number of bits or bytes of data that is written (MERRY [0045] teaches counter is incremented based on the amount data written to the blocks).
The same motivation that was utilized for combining FREITAS and MERRY as set forth in claim 1 is equally applicable to claim 21.
Regarding claim 23, the claim recites similar limitation as corresponding claim 21 and is rejected for similar reasons as claim 21 using similar teachings and rationale.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over FREITAS in view of MERRY, SINCLAIR, BOTUSESCU, and MENG as applied to claim 1 above, and further in view of NATANZON (Patent No.: US 10,909,782 B1), hereafter NATANZON.
Regarding claim 2, FREITAS in view of MERRY, SINCLAIR, BOTUSESCU, and MENG teaches the elements of claim 1 as outlined above. FREITAS in view of MERRY, SINCLAIR, BOTUSESCU, and MENG does not appear to explicitly teach:
wherein the vehicle is an autonomous vehicle. 
However, NATANZON teaches the limitation (NATANZON C3:L22-34 teach EDR of autonomous vehicles storing data).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of FREITAS, MERRY, SINCLAIR, BOTUSESCU, MENG, and NATANZON before them, to include NATANZON’s information processing for autonomous vehicles using EDRs in FREITAS, MERRY, SINCLAIR, BOTUSESCU, and MENG’s memory leveling system recording data. One would have been motivated to make such a combination to increase safety, fuel and traffic efficiency as taught by NATANZON (C3:L22-26).
Regarding claim 3
wherein the received data is a data stream from the black box recorder (MENG [0035] teaches event data recorder 250 may send the internal and external environmental information of vehicle 200 to server 110 through network 120). 
The same motivation that was utilized for combining FREITAS, MERRY, SINCLAIR, BOTUSESCU, and MENG as set forth in claim 1 is equally applicable to claim 3. 

Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over FREITAS in view of MERRY, BOTUSESCU, MENG, and NATANZON.
Regarding claim 11, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. FREITAS also teaches:
A system comprising: at least one processing device; and memory storing instructions configured to instruct the at least one processing device (see FREITAS FIG. 1).
maintain data write counters for recording segments of a […] non-volatile memory (see FREITAS FIG. 1 & [0035-0036]);
wherein each of the data write counters corresponds to a respective recording segment (see FREITAS FIG. 1 & [0035], where each wear counter 50 corresponds to a respective block);
select a first segment of the recording segments for recording data from a […] host system (FREITAS [0035-0036] teach controller 55 receiving data 
wherein selecting the first segment comprises scanning to compare values of the data write counters (FREITAS FIG. 1-2 & [0036-0037] teach wear leveling controller 45 monitors the memory blocks and determines a counter corresponding to each block);
receive, from the […] host system, data to be recorded by the […] non-volatile memory, write the received data to the first segment (see FREITAS FIG. 1-2 & [0035-0037] above);
wherein the second segment is selected based on comparing values of the data write counters; receive the subsequent data; and write the subsequent data to the second segment (FREITAS [0016] teaches update count represents a count of data writing events, where [0047] teaches selecting one of the physical blocks for updating by examining the wear value for the selected physical block as maintained by the wear counter for the selected physical block, and if the wear level of the selected physical block is the same as the wear level of the current+1 group, then the selected physical block is updated in place, and if not, then the data in the physical block is moved to any of the current empty blocks in the current group; MERRY [0050] also teaches using erase counter and threshold counter to perform wear leveling, where [0052] teaches if the first storage subsystem connected to the host system has 
FREITAS does not appear to explicitly teach flash memory; and increment each of the data write counters based on based on a number of bits or bytes of data written to the respective recording segment; a black box recorder of an autonomous vehicle, receive, from the black box recorder, data to be recorded by the flash memory, wherein the black box recorder starts sending the data to be recorded when the vehicle is turned on and stops recording when the vehicle is turned off; in response to the vehicle turning off, select a second segment of the recording segments for recording subsequent data received from the black box recorder when the vehicle is turned on. 
However, MERRY teaches flash memory (see MERRY FIG. 1 & [0027], where NVM array 116 comprises flash),
increment each of the data write counters based on based on a number of bits or bytes of data written to the respective recording segment
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of FREITAS and MERRY before them, to include MERRY’s write counter in FREITAS’ memory leveling system. One would have been motivated to make such a combination in order to provide the benefit of reducing the probability of a failure as taught by MERRY ([0006] & [0031]).
FREITAS in view of MERRY does not appear to explicitly teach a black box recorder of an autonomous vehicle, receive, from the black box recorder, data to be recorded by the flash memory, wherein the black box recorder starts sending the data to be recorded when the vehicle is turned on and stops recording when the vehicle is turned off; in response to the vehicle turning off, select a second segment of the recording segments for recording subsequent data received from the black box recorder when the vehicle is turned on. 
However, FREITAS in view of MERRY and BOTUSESCU teaches receive, from the […] recorder, data to be recorded by the flash memory (BOTUSESCU [0034] teaches upon detecting a predefined trigger event, the data recorder starts recording video data and storing in a non-volatile memory of the data recorder),
wherein the […] recorder starts sending the data to be recorded when […] a trigger event is turned on and stops recording when the […] trigger event is turned off (BOTUSESCU [0034] teaches upon detecting a 
in response to the […] trigger event turning off, selecting a second segment of the recording segments for recording subsequent data received from the […] recorder when the […] trigger event is turned on (BOTUSESCU [0034] teaches upon detecting a predefined trigger event, starting recording of the video data by storing in non-volatile memory, and [0035] teaches stopping recording video data if the predetermined period of time has been elapsed or the predefined number of frames has been recorded, and [0036] teaches terminating the recording if the conditions of the detected trigger event are no longer valid, where [0037] teaches after a first trigger event, detecting additional trigger events, which suggests that after the recording resulting from a first trigger event is terminated, and another trigger event starts the recording, the recording from another trigger event is stored in non-volatile memory (i.e. selecting a second segment of the recording segments); Examiner notes the limitation “for recording subsequent data received from the black box recorder when the vehicle is turned on” recites intended use, and thus, little patentable weight is given).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having 
FREITAS in view of MERRY, and BOTUSESCU does not appear to explicitly teach a black box recorder of an autonomous vehicle, recorded when the vehicle is turned on and stops recording when the vehicle is turned off. 
However, FREITAS in view of MERRY, BOTUSESCU, and MENG teaches recorded when the vehicle is turned on and stops recording when the vehicle is turned off (MENG [0038] teaches event data recorder (i.e. black box recorder) detecting the vehicle is starting or turning off engine, where BOTUSESCU [0008], [0034], and [0037] teach the data recorder starts recording video data in a non-volatile memory of the data recorder and stops the recording based on a predefined trigger event).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of FREITAS, MERRY, BOTUSESCU, and MENG before them, to include MENG’s intelligent vehicle management and control in FREITAS, MERRY, and BOTUSESCU’s memory leveling system recording data. One would have been motivated to make such a 
FREITAS in view of MERRY, BOTUSESCU, and MENG does not appear to explicitly teach a black box recorder of an autonomous vehicle. 
However, NATANZON teaches the limitation (NATANZON C3:L22-34 teach EDR of autonomous vehicles storing data).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of FREITAS, MERRY, BOTUSESCU, MENG, and NATANZON before them, to include NATANZON’s information processing for autonomous vehicles using EDRs in FREITAS, MERRY, BOTUSESCU, and MENG’s memory leveling system recording data. One would have been motivated to make such a combination to increase safety, fuel and traffic efficiency as taught by NATANZON (C3:L22-26).
Regarding claim 13, FREITAS in view of MERRY, BOTUSESCU, MENG, and NATANZON teaches the elements of claim 11 as outlined above. FREITAS in view of MERRY, BOTUSESCU, MENG, and NATANZON also teaches wherein the received data is a data stream (MENG [0035] teaches event data recorder 250 may send the internal and external environmental information of vehicle 200 to server 110 through network 120).
Regarding claim 14, FREITAS in view of MERRY, BOTUSESCU, MENG, and NATANZON teaches the elements of claim 11 as outlined above. FREITAS in view of MERRY, BOTUSESCU, MENG, and NATANZON also teaches wherein writing the received data to the first segment comprises writing the data stream to the first segment in a cyclic mode (FREITAS [0011] and [0073] teach write cycle operation to a block).
Regarding claim 15, FREITAS in view of MERRY, BOTUSESCU, MENG, and NATANZON teaches the elements of claim 11 as outlined above. FREITAS in view of MERRY, BOTUSESCU, MENG, and NATANZON also teaches:
wherein the black box recorder starts sending the data to be recorded when the black box recorder receives a start command from a computing device of the autonomous vehicle (see MENG [0038] and BOTUSESCU [0008], [0034], and [0037] as taught above in reference to claim 1, where the event data recorder starts recording video data and stops the recording based on a predefined trigger event, and NATANZON C3:L22-34 teach EDR of autonomous vehicles storing data), 
wherein the computing device controls an autonomous navigation system of the vehicle (MENG [0033] teaches tracking module using a global positioning system such as GPS, GLONASS, COMPASS, QZSS, etc.).
The same motivation that was utilized for combining FREITAS, MERRY, BOTUSESCU, and MENG as set forth in claim 11 is equally applicable to claim 15.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over FREITAS in view of MERRY, SINCLAIR, BOTUSESCU, and MENG as applied to claim 17 above, and further in view of MOTOHASHI (Pub. No.: US 2017/0237937 A1), hereafter MOTOHASHI.
Regarding claim 19, FREITAS in view of MERRY, SINCLAIR, BOTUSESCU, and MENG teaches the elements of claim 17 as outlined above. FREITAS in view of MERRY, SINCLAIR, BOTUSESCU, and MENG does not appear to explicitly teach:
wherein the received data is a sequential data stream.
However, MOTOHASHI teaches the limitation (MOTOHASHI [0042] teaches outputting image signals indicative of frame images of the video sequentially as a stream to the conversion unit).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of FREITAS, MERRY, SINCLAIR, BOTUSESCU, MENG, and MOTOHASHI before them, to modify FREITAS, MERRY, SINCLAIR, BOTUSESCU, and MENG’s memory leveling system recording data sending frame images of the video sequentially as a stream as taught by MOTOHASHI. Using the known technique of outputting image signals indicative of frame images to provide the predictable result of sending frame images of the video sequentially as a stream in FREITAS, MERRY, SINCLAIR, BOTUSESCU, and MENG would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that FREITAS, MERRY, SINCLAIR, BOTUSESCU, and MENG was ready for improvement to incorporate the outputting image signals indicative of frame images as a stream as taught by MOTOHASHI.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CHRONOWSKI (Pub. No.: US 2016/0063776 A1) – “METHOD AND APPARATUS FOR EVENT DATA RECORDING ACTIVATION AND LOGGING” relates to detecting a condition to begin event data recording (EDR).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is .  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138